Broyles, G. J.
1. Although (as admitted in the brief of the solicitor-general) the indictment in this case, which charged the offense of perjury, was “grammatically and rhetorically defective,” it was sufficient to withstand the demurrer interposed, and the overruling of the demurrer was not error.
2. The evidence amply authorized the verdict, and the court properly overruled the motion for a new trial, which contained the usual general grounds only. Judgment affirmed.

Luke and Bloodworth, JJ., concur.

Rosser & Shaw, for plaintiff in error.
M. Neil Andrews, soliciior-general, Dean Owens, contra.